DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 9 May 2022 is acknowledged. Claims 11-13 are withdrawn from consideration. Claims 11-13 are now cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the crimp".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0109183 to Smith (hereinafter “Smith”), in view of U.S. Patent Application Publication No. 2009/0058759 to Morikawa.

Regarding claim 1, Smith in figures 1-6 discloses a monopole antenna assembly comprising: a cable (coaxial electrical cable 102) having a cable inner conductor (114) and a cable outer conductor (118); an antenna base including a ground plane (as evident in Figure 4 and Para. 64: ground plane 105 including mounting elements 115 for coupling the ground plane 105 to a support structure or to other elements of an electronic system), the ground plane (105) being electrically connected to the cable outer conductor (118) using a compression connection (Fig. 6 and Para 60: the hole 109 and/or the side wall 111 can be configured to snuggly receive the conductive shielding layer 118 to secure the conductive shielding layer 118 to the ground plane 105); and a monopole radiator having a radiating element (104) and a cable connection element extending from the radiating element (104, see para. 61). 
Smith does not explicitly show in the figures: “the cable connection element being coupled to the cable inner conductor at a compression connection”.
However, in the same field of endeavor Morikawa in figures 1-3E teaches a monopole antenna assembly wherein a monopole radiator (antenna member 32) having a radiating element (antenna conductor 30 with antenna portion 30a) and a cable connection element (terminal portion 30b) extending from the radiating element (30), the cable connection element (30b) being coupled to the cable inner conductor (core wire 21) at a compression connection. (See Para. 46-47)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cable connection element coupling the cable inner conductor at a compression connection as taught by Morikawa in the antenna assembly according to Smith to form the claimed invention so that the antenna member can be easily connected to the coaxial cable in a short time without the need for paying any attention to the amount of solder applied as in the conventional connecting structure using a soldering operation. (See Morikawa para. 47 and 14)

Regarding claim 2, Smith in view of Morikawa (figures 1-3E) teaches an antenna assembly wherein the cable connection element (30b) includes a crimp element coupled to the cable inner conductor (21) at a crimp connection. (See Morikawa para. 46-47)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the crimp element coupling the cable inner conductor at a crimp connection as taught by Morikawa in the antenna assembly according to Smith to form the claimed invention so that the antenna member can be easily connected to the coaxial cable in a short time without the need for paying any attention to the amount of solder applied as in the conventional connecting structure using a soldering operation. (See Morikawa para. 47 and 14)

Regarding claim 3, Smith in figures 1-6 discloses a monopole antenna assembly wherein the compression connection (side wall 111) between the ground plane (105) and the cable outer conductor (118) is a solderless connection. (See Para. 60)
Smith does not explicitly disclose: wherein the compression connection of the cable connection element is a solderless connection. 
However, Morikawa (figures 1-3E) teaches an antenna assembly wherein the compression connection of the cable connection element (30b) is a solderless connection. (See Morikawa para. 46-47)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the solderless connection of the compression connection of the cable connection element taught by Morikawa in the antenna assembly according to Smith to form the claimed invention so that the antenna member can be easily connected to the coaxial cable in a short time without the need for paying any attention to the amount of solder applied as in the conventional connecting structure using a soldering operation. (See Morikawa para. 47 and 14)

Regarding claim 4, Smith in figure 1 discloses a monopole antenna assembly wherein the radiating element (104) is oriented perpendicular to the ground plane (105).

Regarding claim 5, Smith in view of Morikawa (figures 1-3E) teaches an antenna assembly wherein the cable connection element (30b) includes crimp tabs wrapped around the cable inner conductor (21) and crimped to the cable inner conductor. (See Morikawa para. 46-47)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cable connection element taught by Morikawa in the antenna assembly according to Smith to form the claimed invention so that the antenna member can be easily connected to the coaxial cable in a short time without the need for paying any attention to the amount of solder applied as in the conventional connecting structure using a soldering operation. (See Morikawa para. 47 and 14)

Regarding claim 6, Smith teaches the use of ground tabs (side wall 111) to connect the cable outer conductor to the ground plane.  
However, Smith does not explicitly disclose an antenna assembly further comprising a ground lug having a main body coupled to the cable outer conductor and ground tabs extending from the main body, the ground tabs being coupled to the ground plane.
Nevertheless, in the same field of endeavor, Morikawa in figures 1-3E teaches an antenna assembly comprising a ground lug (press-clamping portion (shielding member grasping portion) 41) having a main body (u-shaped portion of 41) coupled to the cable outer conductor (braid 23) and ground tabs (gripping piece portions 41a) extending from the main body (41), the ground tabs (41a) being coupled to the ground plane (ground terminal 40).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ground lug according Morikawa in the antenna assembly of Smith to form the claimed invention so the ground terminal can be easily connected to the braid of the coaxial cable in a short time without the need for paying any attention to the amount of solder as in the conventional connecting structure using the soldering operation, and also the coaxial cable can be positively held by the ground terminal. (Morikawa para. 54)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Morikawa as applied to claims 1 and 6 above, and further in view of U.S. Patent Application Publication No. 2011/0273339 to Hornung.

Regarding claims 7 and 8, Smith as modified above does not explicitly disclose wherein the ground tabs are crimped to the ground plane; and
wherein the ground plane and the cable outer conductor are compressed between the ground tabs and the main body.
However, in the same field of endeavor, Hornung in figures 1-3 teaches an antenna assembly wherein the ground tabs (wire termination 64 and/or mounting elements 62) are crimped to the ground plane (ground element 38 and/or ground contact 42); and 
wherein the ground plane (38/42) and the cable outer conductor (cable braid 22) are compressed between the ground tabs (64) and the main body  (42).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the ground tabs according to Hornung in the Smith/Morikawa antenna assembly to form the claimed invention so that no additional elements or components are needed to make electrical or mechanical connection between the coaxial cable and element comprising the antenna assembly (i.e. mechanically self-secured). (See Hornung para. 36)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Morikawa as applied to claim 1 above, and further in view of German Patent Publication No. DE 3826777 to Franz et al. (hereinafter “Franz”).

Regarding claim 9, Smith in figures 4-6 discloses an antenna assembly wherein the ground plane (105) includes an opening (hole 109). 
Smith does not explicitly disclose: the monopole radiator passing through the opening.
However, in the same field of endeavor, Franz in figure 1 teaches an antenna assembly wherein the ground plane (3) includes an opening (as evident in Fig. 1), the monopole radiator (monopole 11, see claim 1) passing through the opening.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains modify the Smith antenna using Franz teachings to form the claimed invention in order to make the diameter of the radiating element as large as possible and reinforce the voltage/current ration. (see Franz p.2 of translation) 

Regarding claim 10, Smith as modified above does not disclose: a monopole insulator coupled to the radiating element, the monopole insulator electrically isolating the radiating element from the ground plane.
However, in the same field of endeavor, Franz in figure 1 teaches an antenna assembly comprising a monopole insulator (5) coupled to the radiating element (11), the monopole insulator (5) electrically isolating the radiating element (11) from the ground plane (3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains modify the Smith antenna by adding a monopole insulator using Franz teachings to form the claimed invention in order to prevent the antenna to be short circuited to the ground plane when generating the desired frequency of interest. 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Morikawa as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0138595 to Nysen et al. (hereinafter, “Nysen”).

Regarding claim 14, Smith as modified above is silent on disclosing wherein the radiating element includes a pole extending from the cable connection element and a multi-band radiator panel, the pole being electrically connected to the multi-band radiator panel using a solderless connection.
However, in the same field of endeavor, Nysen in figures 33, 53 and 54 teaches an antenna assembly wherein the radiating element includes a pole (Fig. 33: conductive antenna lead 470) extending from the cable connection element (crimp assembly 462) and a multi-band radiator panel (as evident in Figures 53 and 54: stiffener 727 with antennas 730 and 732), the pole (470) being electrically connected to the multi-band radiator panel using a solderless connection (see [216]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the solderless connection to a multi-band radiator panel according to Nysen in the antenna assembly of Smith as modified to form the claimed invention in order to secure the pole connection with crimps only without the need of separate fasteners or other solder connections (Nysen para. 216).

Regarding claim 15, Smith as modified above is silent on disclosing a clamp mechanically and electrically connecting the pole to the multi-band radiator panel.
However, in the same field of endeavor, Nysen in figures 33, 53 and 54 teaches an antenna assembly wherein a clamp (crimp 472 and/or lock 476) mechanically and electrically connecting the pole (470) to the multi-band radiator panel (727+730+732). (See also Nysen para. 220 and 272)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the solderless connection to a multi-band radiator panel according to Nysen in the antenna assembly of Smith as modified to form the claimed invention in order to secure the pole connection with crimps only without the need of separate fasteners or other solder connections (Nysen para. 216).

Regarding claim 16, Smith as modified above does not disclose: further comprising a radiator panel carrier supporting the multi-band radiator panel, the radiator panel carrier being coupled to the antenna base.
However, , Nysen in figures 33, 53-54, 64-65 and 70-80 teaches an antenna assembly: further comprising a radiator panel carrier (dielectric stiffener 727, ) supporting the multi-band radiator panel  (antennas 730+732), the radiator panel carrier (727) being coupled to the antenna base (see any of the antennas according to Nysen mounted to antenna bases shown in Figures 75-80).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Nysen with the antenna assembly of Smith as modified to form the claimed invention in order for the antenna system to be configured for any of free-standing application, and/or can be mounted on a horizontal surface, e.g., a ceiling, or a vertical surfaces, e.g., a wall. (Nysen para. 259)

Regarding claim 17, Smith as modified above does not disclose: wherein the multi- band radiator panel is planar having multiple radiating branches.
However, in the same field of endeavor, Nysen in figures 33, 53 and 54 teaches an antenna assembly wherein the multi- band radiator panel is planar having multiple radiating branches (antennas 730+732).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Nysen with the antenna assembly of Smith as modified to form the claimed invention in order for the antenna to radiate in more than one frequency utilizing a single feeding element. 
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0109183 to Smith (hereinafter “Smith”), in view of U.S. Patent Application Publication No. 2009/0058759 to Morikawa, further in view of U.S. Patent Application Publication No. 2018/0138595 to Nysen et al. (hereinafter, “Nysen”).

Regarding claim 20, Smith in figures 1-6 discloses a monopole antenna assembly comprising: a cable (coaxial electrical cable 102) having a cable inner conductor (114) and a cable outer conductor (118); an antenna base including a ground plane (as evident in Figure 4 and Para. 64: ground plane 105 including mounting elements 115 for coupling the ground plane 105 to a support structure or to other elements of an electronic system), the ground plane (105) being electrically connected to the cable outer conductor (118) using a compression connection (Fig. 6 and Para 60: the hole 109 and/or the side wall 111 can be configured to snuggly receive the conductive shielding layer 118 to secure the conductive shielding layer 118 to the ground plane 105); a monopole radiator having a radiating element (104) and a cable connection element extending from the radiating element (104, see para. 61). 
Smith does not explicitly show in the figures: “the cable connection element being coupled to the cable inner conductor at a compression connection”.
However, in the same field of endeavor Morikawa in figures 1-3E teaches a monopole antenna assembly wherein a monopole radiator (antenna member 32) having a radiating element (antenna conductor 30 with antenna portion 30a) and a cable connection element (terminal portion 30b) extending from the radiating element (30), the cable connection element (30b) being coupled to the cable inner conductor (core wire 21) at a compression connection. (See Para. 46-47)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the cable connection element coupling the cable inner conductor at a compression connection as taught by Morikawa in the antenna assembly according to Smith to form the claimed invention so that the antenna member can be easily connected to the coaxial cable in a short time without the need for paying any attention to the amount of solder applied as in the conventional connecting structure using a soldering operation. (See Morikawa para. 47 and 14)
Smith as modified above is silent on disclosing: the radiating element including a pole and a multi-band radiator panel, the pole extending from the crimp element, the pole being electrically coupled to the multi-band radiator panel using a compression connection.
However, in the same field of endeavor, Nysen in figures 33, 53 and 54 teaches an antenna assembly wherein the radiating element includes a pole (Fig. 33: conductive antenna lead 470) and a multi-band radiator panel (as evident in Figures 53 and 54: stiffener 727 with antennas 730 and 732), the pole (470) extending from the cable connection element (crimp assembly 462), the pole (470) being electrically coupled to the multi-band radiator panel using a solderless/compression connection (see [216]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the solderless connection to a multi-band radiator panel according to Nysen in the antenna assembly of Smith as modified to form the claimed invention in order to secure the pole connection with crimps only without the need of separate fasteners or other solder connections (Nysen para. 216).

Regarding claim 21, Smith as modified above is silent on disclosing a clamp mechanically and electrically connecting the pole to the multi-band radiator panel.
However, in the same field of endeavor, Nysen in figures 33, 53 and 54 teaches an antenna assembly wherein a clamp (crimp 472 and/or lock 476) mechanically and electrically connecting the pole (470) to the multi-band radiator panel (727+730+732). (See also Nysen para. 220 and 272)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the solderless connection to a multi-band radiator panel according to Nysen in the antenna assembly of Smith as modified to form the claimed invention in order to secure the pole connection with crimps only without the need of separate fasteners or other solder connections (Nysen para. 216).

Regarding claim 22, Smith as modified above does not disclose: further comprising a radiator panel carrier supporting the multi-band radiator panel, the radiator panel carrier being coupled to the antenna base.
However, , Nysen in figures 33, 53-54, 64-65 and 70-80 teaches an antenna assembly: further comprising a radiator panel carrier (dielectric stiffener 727, ) supporting the multi-band radiator panel  (antennas 730+732), the radiator panel carrier (727) being coupled to the antenna base (see any of the antennas according to Nysen mounted to antenna bases shown in Figures 75-80).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Nysen with the antenna assembly of Smith as modified to form the claimed invention in order for the antenna system to be configured for any of free-standing application, and/or can be mounted on a horizontal surface, e.g., a ceiling, or a vertical surfaces, e.g., a wall. (Nysen para. 259)

Regarding claim 23, Smith in view of Morikawa (figures 1-3E) teaches an antenna assembly wherein the cable connection element (30b) includes a crimp element coupled to the cable inner conductor (21) at a crimp connection. (See Morikawa para. 46-47)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the crimp element coupling the cable inner conductor at a crimp connection as taught by Morikawa in the antenna assembly according to Smith to form the claimed invention so that the antenna member can be easily connected to the coaxial cable in a short time without the need for paying any attention to the amount of solder applied as in the conventional connecting structure using a soldering operation. (See Morikawa para. 47 and 14)

Regarding claim 24, Smith in figures 1-6 discloses a monopole antenna assembly wherein the compression connection (side wall 111) between the ground plane (105) and the cable outer conductor (118) is a solderless connection. (See Para. 60)
Smith does not explicitly disclose: wherein the compression connection of the cable connection element is a solderless connection. 
However, Morikawa (figures 1-3E) teaches an antenna assembly wherein the compression connection of the cable connection element (30b) is a solderless connection. (See Morikawa para. 46-47)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the solderless connection of the compression connection of the cable connection element taught by Morikawa in the antenna assembly according to Smith to form the claimed invention so that the antenna member can be easily connected to the coaxial cable in a short time without the need for paying any attention to the amount of solder applied as in the conventional connecting structure using a soldering operation. (See Morikawa para. 47 and 14)

Allowable Subject Matter
Claims 18-19 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
For example, the combination of Smith, Morikawa and Franz do not disclose: “a monopole radiator having a radiating element and a crimp element extending from the radiating element, the radiating element passing through the opening above the upper surface, the crimp element located below the lower surface and being crimped to the cable inner conductor” as recited in claim 18.
	Claim 19 is also allowed for depending on claim 18 which contains the allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845